Title: To John Adams from Lady Juliana Fermor Penn, 24 December 1782
From: Penn, Lady Juliana Fermor
To: Adams, John


Sir,
Spring Garden London Decbr: 24th: 1782.

When I address’d the rest of the Commissioners by Letters last Month, I was not inform’d you was at Paris; or I should not have been so wanting to my interest, as not to have entreated your assistance and Protection, as I did theirs, in the support of the cause of an Innocent and suffering Family. I know the afflictions consequent to War have ever been horrid; But as I hope we are near a happier Period, let me beseech You to give us reason, from the support I trust you will grant our Cause, to rejoyce in the completion of so great a Blessing, as Peace: and that thô now oppress’d and Afflicted, we may again, from the Wisdom, justice, & uprightness of those in Power, enjoy the Comforts we have been so long deprived of.
I have the honor to be Sir, / Your Excellencies Oblig’d & Obedient / Hble. Servt.
Juliana Penn.

